DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that the first paragraph of the specification sets forth the priority information of the related applications.  It is suggested that this information be amended as necessary to reflect the most accurate and up-to-date information as possible, including the current status of the related applications.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-4, 6, 9-12, 15 and 17-28 are objected to because of the following informalities:  
With respect to claim 2, the term “the paste cartridges” does not have any proper antecedent basis. 
With respect to claim 3, the term “a paste cartridge” is unclear as to whether applicant is referring to the at least one paste cartridge, the used paste cartridge or the new paste cartridge previously recited in claim 1 or if applicant is intending to refer to another paste cartridge.
With respect to claim 4, it is suggested that the term “a new paste cartridge” in lines 3-4 be deleted and replaced with the term –the new paste cartridge--.
With respect to claim 6, it is suggested that the term “the motor bearing housing” in line 3 be deleted and replaced with the phrase –the motor and bearing housing—since that is how the term was previously recited in line 2 of claim 6.
With respect to claim 9, the term “the nozzle” has no proper antecedent basis because no nozzle was previously recited.  
With respect to claim 15, it is suggested that the term “a new paste cartridge” be deleted and replaced with the term –the new paste cartridge--.
With respect to claim 17, it is suggested that the term “transfer system” in line 2 be deleted and replaced with the term –the paste dispensing transfer system--.
With respect to claim 18, the term “the paste cartridges” does not have any proper antecedent basis.
With respect to claim 19, the term “a paste cartridge” in line 2 is unclear as to whether applicant is referring to the used paste cartridge or the new paste cartridge previously recited in claim 17 or if applicant is intending to refer to another paste cartridge.
With respect to claim 20, it is suggested that the term “a new paste cartridge” in lines 3-4 be deleted and replaced with the term –the new paste cartridge--.
With respect to claim 22, it is suggested that the term “the motor bearing housing” in line 3 be deleted and replaced with the phrase –the motor and bearing housing—since that is how the term was previously recited in line 2 of claim 22.
With respect to claim 25, the term “the nozzle” has no proper antecedent basis because no nozzle was previously recited.  
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-17, and 23-24 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hirukawa et al. (WO 2018/105016 A1).
With respect to claim 1, Hirukawa et al. teaches a stencil printer 1, 10 for printing an assembly material on an electronic substrate S, the stencil printer comprising:
a frame (i.e., housing of printer 10 shown in Figure 1);
a stencil 55 coupled to the frame, the stencil having apertures 58 formed therein;
a support assembly 60 coupled to the frame, the support assembly being configured to support the electronic substrate S in a print position beneath the stencil 55;
a print head assembly 21, 40 coupled to the frame in such a manner that the print head assembly 21, 40 is configured to traverse the stencil during print strokes, the print head assembly including a squeegee blade assembly 30, 30a, 30b and at least one paste cartridge 49 to deposit assembly material on the stencil; and
a paste dispensing transfer system including:
a transfer mechanism 100, 120, 121, 122 coupled to the frame, 
wherein the paste dispensing transfer system is configured to transfer a used paste cartridge 49 from the print head assembly 21 to the transfer mechanism 100, 120, 121, 122 supported by the frame and to transfer a new paste cartridge 49 from the transfer mechanism 100, 120, 121, 122 to the print head assembly 21.  Particular attention is invited to Figures 1-2, 5, and 12 as well as the English language translation of Hirukawa et al.    
With respect to claim 13, Hirukawa et al. teaches a method (Fig. 11) of fully automating a changeover and/or a replacement process within a stencil printer 1, 10, the method comprising:
identifying a used paste cartridge 49 scheduled for replacement within the stencil printer 1, 10;
 transferring the used paste cartridge 49 from a print head assembly 21, 40 to a transfer mechanism 100, 120, 121, 122;
transferring a new paste cartridge 49 from the transfer mechanism 100, 120, 121, 122 to the print head assembly 21, 40; and
installing the new paste cartridge 49 within the print head assembly 21, 40.  Particular attention is invited to Figures 1-2, 5, and 12 as well as the English language translation of Hirukawa et al.   
With respect to claim 14, Hirukawa et al. teaches transferring the used paste cartridge 49 includes presenting an open receptacle 122 of the transfer mechanism 100, 120, 121, 122 and moving the used paste cartridge 49 to the open receptacle.  See the English language translation of the cartridge replacement process.
With respect to claim 15, Hirukawa et al. teaches transferring the new paste cartridge 49 includes presenting the new paste cartridge 49 to a paste cartridge mechanism 41 of the print head assembly 21, 40 and moving the new paste cartridge 49 to the paste cartridge mechanism.
With respect to claim 16, Hirukawa et al. teaches wherein installing the new paste cartridge 49 includes moving the new paste cartridge in a z-axis direction to seal an open end of the paste cartridge.  See Figures 6 and 12 and the English language translation.
With respect to claim 17, Hirukawa et al. teaches a paste dispensing transfer system of a stencil printer 1, 10 configured to print an assembly material on an electronic substrate S, the paste dispensing transfer system comprising:
a transfer mechanism 100, 120, 121, 122 coupled to a frame (i.e., housing of printer 10 as shown in Figure 1) of the stencil printer 1, 10,
wherein a print head assembly 21, 40 of the stencil printer is configured to transfer a used paste cartridge 49 to the transfer mechanism 100, 120, 121, 122 supported by the frame and to transfer a new paste cartridge 49 from the transfer mechanism 100, 120, 121, 122 to the print head assembly 21, 40.     
With respect to claim 23, Hirukawa et al. teaches a paste cartridge mechanism 40 coupled to the print head assembly 21, 40.
With respect to claim 24, Hirukawa et al. teaches the paste cartridge mechanism 40 includes a support bracket 43 mounted on a support member 41 of the print head assembly and an actuator 44 secured to the support bracket 43 to move the support bracket in a z-axis direction, as shown in Figures 3 and 12.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,247,286 B2 (hereafter referred to as US ‘286). Although the claims at issue are not identical, they are not patentably distinct from each other because the each encompass a stencil printer, method and paste dispensing transfer system comprising a transfer mechanism coupled to a frame and configured to transfer a used paste cartridge from a print head assembly to the transfer mechanism supported by the frame and to transfer a new paste cartridge from the transfer mechanism to the print head assembly.  
With respect to claim 1, note claim 1 of US ‘286.
With respect to claim 2, note claim 2 of US ‘286.
With respect to claim 3, note claim 3 of US ‘286. 
With respect to claim 4, note claim 4 of US ‘286.
With respect to claim 5, note claim 5 of US ‘286.
With respect to claim 6, note claim 6 of US ‘286.
With respect to claim 7, note claims 1-2 of US ‘286.
With respect to claim 8, note claim 7 of US ‘286.
With respect to claim 9, note claim 8 of US ‘286.
With respect to claim 10, note claim 9 of US ‘286.
With respect to claim 11, note claim 10 of US ‘286.
With respect to claim 12, note claim 11 of US ‘286.
With respect to claim 13, note claim 12 of US ‘286.
With respect to claim 14, note claim 13 of US ‘286.
With respect to claim 15, note claim 14 of US ‘286.
With respect to claim 16, note claim 15 of US ‘286.
With respect to claim 17, note claim 16 of US ‘286.
With respect to claim 18, note claim 17 of US ‘286.
With respect to claim 19, note claim 18 of US ‘286.
With respect to claim 20, note claim 19 of US ‘286.
With respect to claim 21, note claim 20 of US ‘286.
With respect to claim 22, note claim 21 of US ‘286.
With respect to claim 23, note claim 16 of US ‘286.
With respect to claim 24, note claim 22 of US ‘286.
With respect to claim 25, note claim 23 of US ‘286.
With respect to claim 26, note claim 24 of US ‘286.
With respect to claim 27, note claim 25 of US ‘286.
With respect to claim 28, note claim 26 of US ‘286.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kobayashi et al. (US 2014/0366754 A1) and Fukakusa et al. (JP 2018-118407 A) each teach a stencil printer with a paste cartridge having similarities to the claimed subject matter that are readily apparent.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
September 20, 2022